Name: Commission Regulation (EEC) No 2631/88 of 25 August 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 8 . 88 No L 238/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2631/88 of 25 August 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture (x), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9(2) thereof, Having regard to Council Regulation (EEC) No 1678 / 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 2185/88 (*), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/88 (5), as last amended by Regulation (EEC) No 2576/88 (6); Whereas Commission Regulation (EEC) No 3153/85 (7)&gt; as last amended by Regulation (EEC) No 3770/87 (8), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/ 85 in the period 17 to 23 August 1988 for the Spanish peseta lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Spain ; Whereas , pursuant to the second indent of Article 5 (3) (a) of Regulation (EEC) No 1677/85 , a percentage of 1 shall be applied as long as , after deduction of the fran ­ chises referred to in the same paragraph, the result obtained is equal to or less than 1 and greater than 0,5 ; whereas the monetary gap to be applied for Spain in respect of the beef and veal, milk and certain processed products sectors on the basis of the trend in the peseta during the said reference period is 1 ; whereas the compensatory amounts for all the sectors concerned should accordingly be altered, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows : 1 . The column 'Spain' in Parts 3 , 5 and 8 in Annex I is replaced by that given in Annex I to this Regulation . 2 . Annexes II and III are replaced by Annexes II and III to this Regulation . Article 2 This Regulation shall enter into force on 29 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 August 1988 . For the Commission Frans ANDRIESSEN Vice-President 1 ) OJ No L 164, 24 . 6 . 1985 , p. 6 . 2) OJ No L 182, 3 . 7 . 1987, p. 1 . J) OJ No L 164, 24 . 6 . 1985 , p. 11 . 4) OJ No L 195 , 23 . 7 . 1988 , p. 1 . 5) OJ No L 167, 1 . 7 . 1988 , p. 1 . 4) OJ No L 232, 22 . 8 . 1988 , p. 1 . 7) OJ No L 310, 21 . 11 . 1985 , p. 4 . ») OJ No L 355 , 17 . 12 . 1987, p. 16 . No L 238/2 Official Journal of the European Communities 29. 8 . 88 ANNEX I PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal EscDM F1 Pta £ 100 kg live weight - O C) C) C) 225,64 225,64 225,64 225,64 225,64 ¢ 100 kg net weight - 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 2 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O 428,72 428,72 428,72 428,72 342,98 342,98 514,47 514,47 342,98 586,67 381,34 381,34 61,01 61,01 305,07 95,33 95,33 476,67 305,07 476,67 476,67 95,33 476,67 586,67 476,67 342,98 489,65 489,65 489,65 489,65 293,34 O O O OO o 02-2 02-2 7034 7038 16-4 16-4 7330 7331 29 . 8 . 88 Official Journal of the European Communities No L 238/3 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1602 50 10 1602 90 61 16-4 16-4 7332 7332  100 kg net weight  196,31 196,31 0) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3) Entry under this Combined Nomenclature code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 238/4 Official Journal of the European Communities 29 . 8 . 88 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts \ \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ . Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  0401 04-1 7058 \ a+e 0402 10 11 I I 334,53 0402 10 19 04-3 7059 I  04-3 7074 153,89 04-3 7078 I  04-3 7079 I 334,53 0402 10 91 04-4 7089 I d + f 0402 10 99 04-4 7089 \ d+f 0402 21 04-2 7744 I a + c l 0402 29 04-2 7744 \ a + c + f 0402 91 04-2 7744 \ a + c 0402 99 04-2 7744 \ a+c+f - 0403 10 11 04-2 7744 I a + c \ 0403 10 13 04-2 7744 \ a + c l 0403 10 19 04-2 7744 II a+c 0403 10 31 04-2 7744 \ a + c + f 0403 10 33 04-2 7744 a + c + f 0403 10 39 04-2 7744 l a + c + f 0403 90 11 04-5 7093 l  04-5 7094 II 153,89 04-5 7097 l 334,53 0403 90 13 04-6 7098 II  04-6 7099 III 153,89 04-6 7114 Il a+ c 0403 90 19 04-2 7744 a + c 0403 90 31 04-4 7089 d + f l ' 0403 90 33 04-2 7744 Il a + c + f 0403 90 39 04-2 7744 a + c + f 0403 90 51 04-2 7744 Il a+ c 0403 90 53 04-2 7744 li a+ c 0403 90 59 04-2 7744 Il a+ c 0403 90 61 04-2 7744 a + c+ f 0403 90 63 04-2 7744 \ a + c + f l 0403 90 69 04-2 7744 a + c + f 0404 90 11 04-2 7744 a + c 0404 90 13 04-2 7744 II a + c 0404 90 19 04-2 7744 a + c 0404 90 31 04-2 7744 II\ a + c 0404 90 33 04-2 7744 a + c 29 . 8 ; 88 Official Journal of the European Communities No L 238/5 I \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal || DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 77 13 7739 7743 7226 7227 7228 7229 7230 7231 7232 7226  100 kg  a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 109,68 112,42 165,99 170,14 252,66 258,98 -1 306,21 -1 338,87 12,98 13,30 489,65 501,90 b x coef b x coef b x coef b x coef b 12,98 13,30 14,79 15,16 b x coef b x coef 432,21 464.43 297,15 364,62 135,07 185,77 ¢ No L 238/6 Official Journal of the European Communities 29 . 8 . 88 \ \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ - Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy 17 Lit France FF Greece Dr Ireland £ Irl Portugal Esc l I  100 kg ­ 0406 10 90 04-8 7228 I 464,43 04-8 7230 364,62 04-8 7232 \ 185,77 0406 20 10 II\  0406 20 90 04-9 7233 l 464,43 04-9 7234 636,08 0406 30 10 04-10 7235 l  I 04-10 7236 l 166,59 04-10 7237 243,75 04-10 7238 \ 353,86 I 04-10 7239 419,65 0406 30 31 04-10 7235  04-10 7236 l 166,59 04-10 7237 243,75 04-10 7238 353,86 0406 30 39 04-10 7235 l  I 04-10 7236 166,59 04-10 7237 \ 243,75 04-10 7238 353,86 \ 04-10 7239 419,65 0406 30 90 II 419,65 0406 40 00 04-11 7240  04-11 7241 435,97 0406 90 11 04-12 7242 Il 364,62 04-12 7243  04-12 7244 432,21 04-12 7245 464,43 04-12 7246 297,15 l 04-12 7247 l 364,62 0406 90 13 04-13 7248 l  04-13 7249 Il 364,62 04-13 7250 Il 542,86 0406 90 15 04-13 7248  04-13 7249 Il 364,62 04-13 7250 542,86 0406 90 17 04-13 7248 Il  04-13 7249 364,62 04-13 7250 542,86 0406 90 19 \\Il  0406 90 21 04-14 7251  04-14 7252 Il 494,50 0406 90 23 04-15 7254 Il _ 04-15 7255 432,21 04-15 7256 \ 464,43 04-15 7257 Il 297,15 29 . 8 . 88 Official Journal of the European Communities No L 238 /7 I Positive Negative CN-cocle Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy - Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  0406 90 23 04-15 7258 364,62 0406 90 25 04-15 7254 I  04-15 7255 432,21 04-15 7256 \ 464,43 04-15 7257 \ 297,15 04-15 7258 l 364,62 0406 90 27 04-15 7254 l  04-15 7255 432,21 04-15 7256 II 464,43 04-15 7257 li 297,15 04-15 7258 364,62 0406 90 29 04-15 7253 II  04-15 7254 II  04-15 7255 II 432,21 04-15 7256 I 464,43 04-15 7257 II 297,15 04-15 7258 364,62 0406 90 31 04-15 7253 Il  04-15 7254 Il  04-15 7255 432,21 04-15 7256 Il 464,43 04-15 7257 IlI 297,15 04-15 7258 Il 364,62 0406 90 33 04-15 7253 I  04-15 7254  04-15 7255 432,21 04-15 7256 l 464,43 04-15 7257 \ 297,15 04-15 7258 \ 364,62 0406 90 35 04-16 7259 l  04-16 7274 l 432,21 04-16 7277 I 464,43 04-16 7278 297,15 04-16 7279 364,62 0406 90 37 04-16 7259  \ 04-16 7274 432,21 04-16 7277 464,43 04-16 7278 l 297,15 04-16 7279 364,62 0406 90 39 04-15 7254  04-15 7255 432,21 04-15 7256 464,43 \ 04-15 7257 297,15 04-15 7258 364,62 0406 90 50 04-15 7253  No L 238/8 Official Journal of the European Communities 29. 8 . 88 CN-code \ Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  04-15 7254 I  04-15 7255 I 432,21 04-15 7256 \ 464,43 04-15 7257 \ 297,15 04-15 7258 364,62 636,08 04-8 7226 l  04-8 7227 432,21 04-8 7228 \ 464,43 04-8 7229 297,15 04-8 7230 \ 364,62 04-16 7259 l  04-16 7274 432,21 04-16 7277 \ 464,43 04-16 7278 297,15 04-16 7279 I 364,62 04-16 7259  04-16 7274 432,21 04-16 7277 \ 464,43 04-16 7278 297,15 04-16 7279 364,62 04-16 7259 l  04-16 7274 432,21 04-16 7277 464,43 04-16 7278 297,15 l 04-16 7279 Il 364,62 04-16 7259  04-16 7274 \ 432,21 04-16 7277 464,43 04-16 7278 l 297,15 04-16 7279 364,62 04-16 7259  04-16 7274 Il 432,21 04-16 7277 Il 464,43 04-16 7278 Il 297,15 04-16 7279 364,62 04-16 7259  04-16 7274 432,21 04-16 7277 464,43 04-16 7278 Il 297,15 04-16 7279 364,62 04-15 7253 \  0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 29 . 8 . 88 Official Journal of the European Communities No L 238/9 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 100 kg - 0406 90 89 0406 90 91 0406 90 93 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 0406 90 97 0406 90 99 2309 10 15 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 432,21 464,43 297,15 364,62 135,07 185,77 135,07 185,77 464,43 364,62 185,77 464,43 364,62 185,77 29,71 59,41 89,12 111,39 124,76 133,67 7,72 15,45 23,17 28,96 32.44 34,76 51,52 103,03 154,55 193,18 216,36 231,82 29,71 59,41 89,12 111,39 124,76 133,67 7,72 15.45 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 2309 10 19 No L 238 / 10 Official Journal of the European Communities 29 . 8 . 88 Positive Negative Germany Spain CN-code Table additionalcode Notes Nether ­ lands United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal EscDM F1 Pta 2309 10 19 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 2309 10 39 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583  100 kg  23,17 28,96 32.44 34,76 51,52 103,03 154,55 193,18 216,36 231,82 29,71 59,41 89,12 111,39 124,76 133,67 7,72 15.45 23,17 28,96 32.44 34,76 51,52 103,03 154,55 193,18 216,36 231,82 29,71 59,41 89,12 111,39 124,76 133,67 7,72 15.45 23,17 28,96 32,44 34,76 51,52 103,03 154,55 193,18 216,36 2309 10 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 29. 8 . 88 Official Journal of the European Communities No L 238/ 11 I I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ = Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit - France - FF Greece . Dr Ireland £ Irl Portugal Esc I || \  100 kg - 2309 10 59 23-14 7584 l 231,82 2309 10 70 23-14 7553 Ill 29,71 23-14 7554 l 59,41 23-14 7555 89,12 23-14 7556 111,39 l 23-14 7557 Il 124,76 I 23-14 7558 133,67 23-14 7559 7,72 23-14 7569 Il 15,45 23-14 7573 23,17 23-14 7574 IlI 28,96 23-14 7577 Il 32,44 23-14 7578 Il 34,76 23-14 7579 51,52 23-14 7580 103,t&gt;3 I 23-14 7581 Il 154,55 23-14 7582 Il 193,18 23-14 7583 Il 216,36 23-14 7584 231,82 2309 90 35 23-14 7553 29,71 23-14 7554 59,41 23-14 7555 89,12 23-14 7556 111,39 23-14 7557 124,76 23-14 7558 133,67 I 23-14 7559 l 7,72 23-14 7569 l 15,45 23-14 7573 l 23,17 23-14 7574 l 28,96 23-14 7577 I 32,44 23-14 7578 I 34,76 23-14 7579 I 51,52 23-14 7580 l 103,03 23-14 7581 I 154,55 ' 23-14 7582 193,18 23-14 7583 216,36 23-14 7584 \ 231,82 2309 90 39 23-14 7553 29,71 23-14 7554 I 59,41 I 23-14 7555 89,12 23-14 7556 111,39 ' I 23-14 7557 124,76 I 23-14 7558 133,67 23-14 7559 7,72 23-14 7569 15,45 No L 238 / 12 Official Journal of the European Communities 29. 8 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether^ lands F1 Spain Pta : United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  2309 90 39 23-14 7573 I 23,17 23-14 7574 l 28,96 23-14 7577 l \ 32,44 I 23-14 7578 34,76 23-14 7579 \ 51,52 \ 23-14 7580 103,03 23-14 7581 154,55 23-14 7582 \ 193,18 23-14 7583 216,36 23-14 7584 \ 231,82 2309 90 49 23-14 7553 29,71 23-14 7554 59,41 23-14 7555 \ 89,12 23-14 7556 111,39 23-14 7557 124,76 23-14 7558 133,67 23-14 7559 7,72 23-14 7569 15,45 23-14 7573 \ 23,17 I 23-14 7574 I 28,96 23-14 7577 Il 32,44 I 23-14 7578 ' 34,76 23-14 7579 Il 51,52 23-14 7580 103,03 23-14 7581 Il 154,55 23-14 7582 Il 193,18 23-14 7583 216,36 I 23-14 7584 231,82 2309 90 59 23-14 7553 Il\ 29,71 23-14 7554 59,41 l 23-14 7555 Il 89,12 23-14 7556 111,39 23-14 7557 124,76 23-14 7558 \ 133,67 23-14 7559 7,72 23-14 7569 \ 15,45 I 23-14 7573 Ill 23,17 23-14 7574 28,96 23-14 7577 32,44 23-14 7578 Ill 34,76 23-14 7579 51,52 23-14 7580 Il 103,03 23-14 7581 Il 154,55 23-14 7582 193,18 23-14 7583 Il 216,36 29 . 8 . 88 Official Journal of the European Communities No L 238 / 13 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 59 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584  100 kg  231,82 29,71 59,41 89,12 111,39 124,76 133,67 7,72 15,45 23,17 28,96 32,44 34,76 51,52 103,03 154,55 193,18 216,36 231,82 a b  % milk fat/ 100 kg product  5,514 5,994 I c o/0 non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product 2,971 I d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product3,345 I e o/0 non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product0,270 f  °/o sucrose/ 100 kg product  Annex weight of non-fatty lactic dry matter and the weight of added sucrose,contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the No L 238/ 14 Official Journal of the European Communities 29 . 8 . 88 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain &lt; Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 * * * * * * 7632 * 7632 * # * * * * * ¢ * ¢ * * *  100 kg  - 29. 8 . 88 Official Journal of the European Communities No L 238/ 15 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 X * 7632 * *  * * * * * * # * 7633 7634 # * Sf ­ * # 6585 7585 6586 7586 * * 7001 7002 7003 7004 7635 7636 7637 7642  100 kg  / No L 238/ 16 Official Journal of the European Communities 29 . 8 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ : Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042  100 kg  / No L 238/ 1729 . 8 . 88 Official Journal of the European Communities CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit  France FF Greece Dr Ireland £ Irl Portugal Esc  7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 ' 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096  100 kg  - No L 238 / 18 Official Journal of the European Communities 29 . 8 . 88 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs" Dkr Lit FF Dr £ Irl Esc  7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 o C) C) o o o o o o o 0) o (') C) C) o C) C) C) o o C) o C) C) C) C) C) C) n C) C) C) n C) C) C) o  100 kg  29 . 8 . 88 Official Journal of the European Communities No L 238/ 19 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 716? 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 o 0) o (') (') o O o C) o o C) o C) O 0 O C) 0 C) (') C) C) C) C) C) C) C) o (') C) (') C) o C) C) C) C) C) (') (') C) C)  100 kg  No L 238/20 29 . 8 . 88Official Journal of the European Communities CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7280 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 o o O o O o o C) (') o o 0) o (') o 0) o o C) O C) O O C) (') o C) O o O C) (l) (') (') C) o o C) 0) C) O C) '  100 kg  ' 29 . 8 . 88 Official Journal of the European Communities No L 238/21 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit - FF Dr £ Irl Esc  7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 (') (l) 0) o o &lt;l) C) o C) C) o o o C) O (') o C) o o 0) C) o C) C) o C) n C) o C) C) C) C) C) C) C) o C) C) C) (4) o C) 100 kg  No L 238 /22 Official Journal of the European Communities 29. 8 . 88 CN-code Table Additionalcode \ Positive Negative Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 C) o (') o O o o C) (') o o C) o o o C) C) O o C) 0) o C) o C) (') C) C) C) C) (') ( l) C) n C) C) C) C) C) C) n  100 kg  29 . 8 . 88 Official Journal of the European Communities No L 238/23 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ - : Luxem ­ bourg Denmark Italy ' France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 77 12 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 C) C) C) o C) o C) C) C) C) C) C) C) o n o C) C) o C) C) o C) C) C) n C) C) C) C) C) C) C) C) C) n C) C)  100 kg  No L 238/24 Official Journal of the European Communities 29 . 8 . 88 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 C) o (l) o o o C) C) o o o o C) o 0) o C) o o 0) C) C) (l) C) o o (l)  100 kg  528,50 528,50 528,50 528,50 626,24 626,24 626,24 626,24 626,24 626,24 626,24 626,24 639,79 639,79 639,79 639,79 639,79 639,79 639,79 639,79 I 29 . 8 . 88 Official Journal of the European Communities No L 238/25 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit - FF Dr £ Irl Esc  7961 o  100 kg  Amounts to be deducted _ 51xx \ 8,40  I 52xx \ 17,76  53xx \ 28,41  ' \ 54xx \ 38,18  \ 55xx \ 55,93  \ 56xx \ 83,12  \ 570x \ 127,37  571x \ 127,37  \ 572x \ 176,41  \ 573x \ 176,41  \ 574x \ 226,81  I 575x \ 226,81  I 576x \ 277,21  I 577x \ 277,21  \ 578x \ 327,61  I 59xx I 8,40 Amounts to be deducted 61xx I 5,85  . I 62xx \ 12,37  I 63xx \ 19,79  \ 64xx \ 26,60  65xx \ 38,97  66xx \ 57,91  \ 670x \ 88,74  \ 671x \ 88,74  I 672x l 122,90  673x \ 122,90  674x \ 158,01  675x I 158,01  \ 676x \ 193,13  \ 677x \ 193,13  \ 678x \ 228,24  \ 69xx \ 5,85 No L 238/26 Official Journal of the European Communities 29 . 8 . 88 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, ana sucrose/invert sugar/isoglucose. These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (hereafter) (in OJ No L 167 of 1 . 7 . 1988 , p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose . Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 29 . 8 . 88 Official Journal of the European Communities No L 238/27 ANNEX II Monetary coefficients Products Member States Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,070 1,011 1,085 1,085 1,035 1,070 1,085 1,070 1,085   1,055 1,055 1,016 1,055 1,065 1,020 1,026 1,055 1,065 1,055 1,055 1,010 1,035 1,035 1,035 1,010 1,035 1,035 1,035 1,035 1,332 1,332 1,226 1,178 1,178 1,256 1,343 1,332 1,178 1,332 1,178 1,178 1,293 1,020 1.035 1,021 1.036 1,036 1.035 1.036 1.035 1.036 0,990 0,990 0,990 0,990 -  ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs Dkr DM FF F1 £ Irl £ Lit Dr Esc Pta 2,79908 0,517655 0,13571 0,455152 0,15291 0,0506579 0,0418518 10,8332 10,9982 8,84905 66,8808 12,3688 3,24263 10,8753 3,65361 1,21041 2 389,38 258,846 262,789 211,438 55,2545 10,2187 2,67895 8,98483 3,01849 0,826164 1 974,02 213,849 217,107 174,682